DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8770458 B2 and claims 1-5 of U.S. Patent No.  9814461 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both Patents and the instant application are directed to a closure member made with metal and plastic.

Claim Objections
Claims 28 and 36 are objected to because of the following informalities:  recites the limitation "the drive beam" before there is antecedent basis for this limitation in the claim and later recites “securing the closure apparatus to a distal portion of a drive beam” which establishes the required antecedent basis but is cumbersome resulting in difficulty to link the structural members appropriately.  Appropriate correction is required.
Claims 28 is objected to because of the following informalities:  recites "drive beam is advance distally" which should be recited - - drive beam is advanced distally - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term/phrase “low coefficient of friction” in claim 21 is a relative term which renders the claim indefinite. The term/phrase “low coefficient of friction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 21 recites the jaw being made of metallic material and the closure member hole is injected with a “material having a low coefficient of friction” which is unclear if the filled hole material has to be different from metallic since metallic could be considered a “material having a low coefficient of friction”.  Since it is unclear what material is to be excluded from filling the hole it is not clear if the material injected is limited to a certain material or not.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-22, 24-27, 29-35, and 37-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Slater et al. (US 5482054 A) in view of Lee (US 20070021737 A1) and further in view of Green et al. (US 5344059 A)
Regarding claims 21 and 25, Slater et al. teaches a method of manufacturing a surgical instrument (fig. 2), the method comprising providing a closure member (18, figs. 2 and 6-8) having an upper flange portion (top right side fig. 8c) and a lower flange portion (bottom/lower right side fig. 8c), each of the upper and lower flange portions having an inner surface (fig. 8), the surgical instrument having at least one jaw being made from a metallic material (col. 2, lines 45-60, col. 5, lines 2-31, col. 7, lines 59-67, col. 8, lines 1-20, claim 22),
forming a hole (419) through at least one of the upper and lower flange portion, the hole (419) being formed in a surface of the closure member; and
injecting a plastic material (518, col. 6, lines 45-55, col. 8, lines 32-51) into the hole to form a surface having a low coefficient of friction to engage the at least one jaw (figs. 2 and 6-8) to reduce friction between the closure member and the at least one jaw (holes anchor the closure member to be encased within plastic 518 in which friction will be reduced at least some degree if plastic is coated on contact areas and on the teeth, (col. 8, lines 32-51, fig. 8).
Slater et al. fails to explicitly disclose the closure member upper flange portion and a lower flange portion are arranged for engaging at least one jaw of a surgical instrument with the at least one upper flange portion and a lower flange portions positioned to engage the at least one jaw.
Lee teaches having a stapler/device (200) with multiple instruments- two staplers (180) and a lumen (212); engaging each other in which  engaging at least one jaw of the surgical instrument, positioned to engage the at least one jaw ([0089-0091], figs. 19-24).
Green also teaches having a stapler/device (10) with multiple instruments (50/70/80); engaging each other in which engaging at least one jaw of the surgical instrument, positioned to engage the at least one jaw (col. 6, lines 63-67, col. 7, lines 1-24 figs. 6-8).
Given the teachings of Slater et al.  to have a method of manufacturing a surgical instrument with a closure member having flanges and having a hole therein filled with plastic, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the closure member upper flange portion and a lower flange portion to be arranged for engaging at least one jaw of a surgical instrument positioned to engage the at least one jaw for proper positioning of surgical devices, having more than one stapler used with the closure member to fastening multiple areas/wounds and/or positioning the second/other stapler as taught by Lee and further taught by Green.  Having the plastic coating of Slater et al. would be obvious to obtain different strengths, flexibility, reducing friction, or attaching other members to the drive/closure member.
Regarding claims 22, 27, 29-30, 32, and 37-40, Slater et al. discloses providing the closure member includes the closure member having a vertical beam portion (perpendicular portion to 66, fig. 8c) interconnecting the upper flange portion and the lower flange portion and forming the metal into an I-shaped cross-section (fig.8c), the upper horizontal and lower horizontal flange portions (fig. 8) the first portion being one of the upper or lower horizontal portions, having an internal surface and an external surface, wherein forming the hole (419) includes forming the hole such that the hole extends from the external surface to the internal surface of the at least one upper and lower flange portions (surfaces are arbitrary since all structures will have both an external and internal surface), and injecting the material is a plastic and includes injecting the material (plastic 518) at the external surface to the internal surface at the upper and lower horizontal portions to form the surface having a low coefficient of friction such that at least a portion of the internal surface of the at least one upper and lower flange portion (col. 8, lines 32-51, fig. 8).
Regarding claims 24 and 26, Slater et al. discloses forming the hole includes drilling the hole (the hole will require some type of boring/drilling to be formed) and forms a recess in the internal surface of at least one upper and lower flange portion (col. 8, lines 21-51, fig. 8).
Regarding claims 31 and 33, Slater et al. discloses a second plastic member to the lower horizontal portion (518) and removing the first plastic member after securing the first plastic member (can be removed if desired, col. 8, lines 21-51, fig. 8).
Regarding claims 34-35 Slater et al. discloses forming the contact surface of the at least one of the anvil assembly or the cartridge assembly out of metal and overmolding a plastic section on the contact surface of the at least one of the anvil assembly or the cartridge assembly to reduce friction with the first portion (col. 8, lines 21-51, fig. 8).

Claim(s) 21 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Yasuda (US 5482054 A) in view of Slater et al. (US 4616774 A).
Regarding claims 21 and 25,  Yasuda discloses a method of manufacturing a surgical instrument (A), the method comprising: providing a closure member having an upper flange portion (3) and a lower flange portion (4) arranged for engaging at least one jaw (8/10) of the surgical instrument, each of the upper and lower flange portions having an inner surface (fig. 4), forming a hole (16/16’) through at least one of the upper or lower flange portions; and injecting a material (adhesive agent) having a low coefficient of friction (relative term – what is considered “low”?) into the hole to form a surface on the inner surface of the at least one of the upper or lower flange portions having a low coefficient of friction that is positioned to engage the at least one jaw to reduce friction between the closure member and the at least one jaw (col. 1 lines 55-57, col. 2, lines 1-44, figs. 1-4).
Yasuda fails to disclose the at least one jaw being made from a metallic material and whether the adhesive agent will have a low coefficient of friction, the injecting a material is plastic.
Slater et al. teaches a method of manufacturing a surgical instrument (fig. 2), the method comprising providing a closure member (18, figs. 2 and 6-8) having an upper flange portion (top right side fig. 8c) and a lower flange portion (bottom/lower right side fig. 8c), each of the upper and lower flange portions having an inner surface (fig. 8), the surgical instrument having at least one jaw being made from a metallic material (col. 2, lines 45-60, col. 5, lines 2-31, col. 7, lines 59-67, col. 8, lines 1-20, claim 22),
forming a hole (419) through at least one of the upper and lower flange portion, the hole (419) being formed in a surface of the closure member; and
injecting a plastic material (518, col. 6, lines 45-55, col. 8, lines 32-51) into the hole to form a surface having a low coefficient of friction to engage the at least one jaw (figs. 2 and 6-8) to reduce friction between the closure member and the at least one jaw (holes anchor the closure member to be encased within plastic 518 in which friction will be reduced at least some degree if plastic is coated on contact areas and on the teeth, (col. 8, lines 32-51, fig. 8).
Given the teachings of Yasuda to have a beam closure member with flanges that engage jaws and having a hole therein, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the at least one jaw to be made from a metallic material and injecting a material that will have a low coefficient of friction to reduce friction between the closure member and the at least one jaw and/or for attaching plastic to obtain different strengths, flexibility, reducing friction, or attaching other members to the drive/closure member as taught by Slater et al.

Claim(s) 28 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bolanos et al. (US 5752644 A) in view of Slater et al. (US 4616774 A) and further in view of Bolanos et al. (US 5571116 A)
Regarding claims 28 and 36, Bolanos et al. teaches a method of manufacturing a surgical instrument (10), the method comprising: securing an anvil assembly (20) to a cartridge assembly (18); forming a closure apparatus (50) from metal/steel, the closure apparatus having a first portion including an inner surface (54, fig. 4); securing a first plastic member (54) having a low coefficient of friction to the inner surface of the first portion of the closure apparatus to reduce friction between the closure apparatus and at least one of the anvil assembly or the cartridge assembly (col. 6, lines 19-42) when the drive beam (actuation shaft 44) is advance distally into engagement with a first contact surface of at least one of the anvil assembly or the cartridge assembly to move at least one of the anvil assembly or the cartridge assembly towards an approximated configuration; and securing the closure apparatus to a distal portion of a drive beam (actuation shaft 44, col. 5, lines 35-67, col. 6, lines 11-67, figs. 1-5)
Bolanos et al. fails to explicitly disclose the closure apparatus from metal and overmolding the plastic member onto the inner surface of the closure apparatus to reduce friction when the drive beam is advanced distally into engagement with a contact surface of at least one of the anvil assembly or the cartridge assembly to move at least one of the anvil assembly or the cartridge assembly towards an approximated configuration; and securing the closure apparatus to a distal portion of a drive beam.
Slater et al. teaches a method of manufacturing a surgical instrument (fig. 2), the method comprising providing a metal closure member (18, figs. 2 and 6-8) with injecting/overmolding a plastic member (518) to the closure member having a low coefficient of friction to the inner surface of the first portion of the closure apparatus  when a drive beam (60) is advanced distally into engagement with a contact surface of at least one of the anvil assembly or the cartridge assembly to move at least one of the anvil assembly or the cartridge assembly towards an approximated configuration; and securing the closure apparatus to a distal portion of a drive beam (col. 6, lines 45-55, col. 8, lines 32-51, col. 8, lines 32-51, figs. 2 and 6-8).
Bolanos et al. ‘116 teaches having a closure apparatus (28) having a first portion including an inner surface (any inner surface, fig. 3); securing a first member (32c and/or 36a) to the inner surface of the first portion of the closure apparatus (fig. 3) when the drive beam (32 or 36) is advance distally into engagement with a first contact surface of at least one of a anvil assembly (26) or the cartridge assembly to move at least one of the anvil assembly or the cartridge assembly towards an approximated configuration; and securing the closure apparatus (32c and/or 36a) to a distal portion of a drive beam (col. 5, lines 20-67, figs. 1-3).
Given the teachings of Bolanos et al. to have a beam closure member with flanges that engage jaws and having a hole with injecting/overmolding a plastic member therein, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the closure apparatus from metal and overmolding the plastic member onto the inner surface of the closure apparatus to reduce friction when the drive beam is advanced distally into engagement with a contact surface of at least one of the anvil assembly or the cartridge assembly to move at least one of the anvil assembly or the cartridge assembly towards an approximated configuration; and securing the closure apparatus to a distal portion of a drive beam for attaching plastic to obtain different strengths, flexibility, reducing friction, or attaching other members to the drive/closure member as taught by Slater et al. and Bolanos et al.

Potential Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Potential Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a method of manufacturing a surgical instrument comprising all the structural and functional limitations and further comprising providing a closure member having an upper flange portion and a lower flange portion arranged for engaging at least one jaw of the surgical instrument forming a hole in one of the flange portions, injecting a material into the hole to form a surface having a low coefficient of friction to engage the at least one jaw to reduce friction between the closure member and the at least one jaw includes forming the hole such that the hole extends from the external surface to the internal surface of the at least one upper and lower flange portions, and injecting the material includes injecting the material at the external surface to the internal surface to form the surface having a low coefficient of friction such that at least a portion of the internal surface of the at least one upper and lower flange portion. Having the …provides an effective compressive healing closure of a surgical area.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731